UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7677


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS WALKER LABUWI, II,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:00-cr-00078-BO-8)


Submitted: February 23, 2021                                  Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Walker Labuwi, II, Appellant Pro Se. Joshua L. Rogers, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Walker Labuwi, II, appeals the district court’s order construing his

18 U.S.C. § 3582(c)(2) motion for a sentence reduction as an unauthorized, successive

28 U.S.C. § 2255 motion and denying it on that basis. ∗ We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Labuwi, No. 7:00-cr-00078-BO-8 (E.D.N.C. Oct. 13, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
         The district court denied Labuwi’s motion for relief from judgment in the same
order. Labuwi’s appeal of that motion was assigned a separate case number, No. 20-7679,
and ultimately dismissed for failure to prosecute.

                                              2